Citation Nr: 0943648	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-33 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which assigned an earlier 
effective date of May 8, 2001 for the grant of service 
connection for DM and continued a disability rating of 
20 percent.  In June 2006, the Veteran submitted a notice of 
disagreement (NOD) and subsequently perfected his appeal in 
October 2006.

The Veteran indicated he wished to have a hearing before the 
Board on his October 2006 Substantive Appeal.  However, in a 
December 2007 communication, the Veteran withdrew this 
request.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The Board notes that the Veteran also filed a claim of 
entitlement to service connection for hypertension, secondary 
to service-connected DM, in January 2006.  However, it 
appears from the record that the RO has not yet adjudicated 
this claim.  Thus, the claim of entitlement to service 
connection for hypertension is REFERRED to the RO for further 
action.


FINDING OF FACT

The Veteran's service-connected DM is manifested by insulin 
dependence and restricted diet, but not by regulation of 
activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected DM have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in March 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio at 
187.

A notice letter dated in June 2006 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
examination reports are in the file.  Private treatment 
records identified by the Veteran have been obtained, to the 
extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his DM 
most recently in March 2006.  The examination involved a 
thorough history and physical examination of the Veteran, and 
is supported by the other medical evidence of record.  
Therefore, the Board finds that the examination is adequate 
for determining the disability rating for DM.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Additionally, there is no evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Thus, the 
Board finds that a new VA examination is not necessary at 
this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

A disability evaluation of 20 percent is currently assigned 
to the Veteran's DM under Diagnostic Code 7913.  The Veteran 
is seeking an increased rating.

Under Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, a restricted diet, regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).
According to Note (1) of Diagnostic Code 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 40 percent 
rating.  Specifically, he must experience regulation of 
activities, in addition to his insulin dependence and diet 
restriction.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).  As discussed below, the evidence fails to establish 
that his activities are medically regulated due to his DM.

The Veteran underwent a VA examination for his DM in 
March 2006.  The examiner noted that the Veteran has been 
insulin-dependent since 2001, and specifically noted that the 
Veteran's physical activities are not restricted in order to 
control his blood sugar.  He also indicated that the Veteran 
has not experienced any periods of hospitalization in the 
last year nor ketoacidosis due to his diabetes.  
Additionally, the examiner noted that there is no history of 
renal involvement or diabetic nephropathy.

In addition to the March 2006 VA examination, the Veteran 
submitted private treatment records from Arkansas Physician 
Management.  These treatment records confirm the Veteran's 
insulin dependence and restricted diet.  Notably, a June 2006 
letter from Dr. W.B.M. indicates that the Veteran is insulin-
dependent and on a restricted diet.  Dr. W.B.M. also states 
that the Veteran's physical activities are restricted due to 
his diabetic neuropathy.  The Board notes, however, that the 
Veteran is separately service connected for peripheral 
neuropathy of the left and the right lower extremities.  As 
such, symptoms associated with the Veteran's service-
connected peripheral neuropathy should not be considered in 
the evaluation of the Veteran's service-connected DM, as 
these disabilities are being rated separately.  The fact that 
the Veteran must regulate his activities due to a separately 
service-connected disability, and not his DM, does not equate 
to "regulation of activities" for the purposes of meeting 
the criteria of a 40 percent rating under Diagnostic Code 
7913.  Therefore, the Board finds that the June 2006 letter 
from Dr. W.B.M. does not establish that the Veteran has 
regulation of activities due to DM.  As such, the Board finds 
that the criteria for a 40 percent rating have not been met 
and a higher rating is not warranted.

The Board has reviewed the remaining diagnostic codes 
relating to disabilities or diseases of the endocrine system, 
but finds that they are inapplicable in this case.  See 38 
C.F.R. § 4.119, Diagnostic Codes 7900-7919 (2009). 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry; that is, whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, 
if the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which 
may be considered to be exceptional or unusual with respect 
to the Veteran's service-connected DM.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
Additionally, the Veteran's DM has not been shown to cause 
marked interference with employment beyond that contemplated 
by the rating schedule and has not necessitated frequent 
periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's DM presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

Additionally, the Board also notes that there is no 
indication in the medical evidence of record that the 
Veteran's symptomatology warranted other than the currently 
assigned 20 percent disability rating throughout the appeal 
period.  As such, assignment of staged ratings is not 
warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating in excess of 20 percent for DM must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


